NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30151

                Plaintiff-Appellee,             D.C. No. 1:94-cr-00082-DWM-5

 v.

DEAN LaFROMBOISE,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Dean LaFromboise appeals pro se from the district court’s orders denying

his motion for compassionate release under 18 U.S.C § 3582(c)(1)(A)(i) and

subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we vacate the district court’s orders and remand for the district court to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss LaFromboise’s motion without prejudice.

      Before filing a motion for compassionate release in the district court, a

prisoner must exhaust his administrative remedies by requesting relief from the

Bureau of Prisons (“BOP”). See 18 U.S.C. § 3582(c)(1)(A). Though the district

court did not deny LaFromboise’s motion for lack of exhaustion, it correctly

observed that “LaFromboise does not indicate he attempted to pursue, much less

exhausted, administrative remedies.” The only evidence in the record of a request

for compassionate release from LaFromboise to the BOP is dated well after

LaFromboise filed the instant motion. Accordingly, we agree with the government

that LaFromboise failed to exhaust his administrative remedies.1 In light of the

mandatory language of the statute,2 the district court lacked authority to address

LaFromboise’s motion. See Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016).

      Accordingly, we vacate the district court’s orders and remand with

instructions that it dismiss LaFromboise’s motion without prejudice. LaFromboise

is free to file another motion for compassionate release in the district court, and we



1
 Assuming without deciding that the exhaustion requirement can be waived, we
disagree with LaFromboise’s assertion that he could not have requested
compassionate release from the BOP prior to filing his motion.
2
  Because it does not affect our decision, we do not decide whether the exhaustion
requirement under § 3582(c)(1)(A) is jurisdictional or “a mandatory claim-
processing rule subject to forfeiture.” Fort Bend Cnty. v. Davis, 139 S. Ct. 1843,
1851 (2019).

                                          2                                    20-30151
express no opinion as to the merits of such a motion.

      LaFromboise’s motion for a preliminary injunction seeking immediate

release is denied.

      VACATED and REMANDED.




                                         3                              20-30151